DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second end" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the second end" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-17 and 19 are rejected for the reasons set forth above by virtue of claim dependency. 


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAllister (USPN 2003/0079319 A1).
Regarding claim 1, McAllister discloses (figures 14 and 18; para [0045]-[0054]) an ornamental clip (clamp 70) comprising: a first elongate member (72) having an inner side and an opposing outer side; a second elongate member (80) having an outer side and an opposing inner side facing the inner side of the first elongate member; a transverse member (bridging member connecting sides 72 and 80) having a first end connected directly to a first end of the first elongate member (72) and a second end connected directly to a first end of the second elongate member (80); and a reservoir (bracket 74 forms a reservoir) affixed to the second end of the first elongate member (72) (see fig. 18).
Regarding claim 2, the clip (clamp 70) of McAllister having the first elongate member (72), the second elongate member (80), and the transverse member are cooperatively sized and positioned to form an interference fit with a picture frame when a picture frame of corresponding size is positioned between the first and second elongate members (see fig. 18 – the shape of the clip (clamp 70) provides 
Regarding claim 3, McAllister discloses a first grip (58) located on the inner side of the first elongate member (72); and a second grip (58) located on the inner side of the second elongate member (80) and opposing the first grip; wherein the first and second grip are configured to increase the coefficient of friction between the first or second elongate member and an item secured therebetween (see figures 14 and 18; para [0048] and [0053] – McAllister discloses that the embodiment of fig. 18 has the same configuration of fig. 14 which includes the projections (58) located on the arms of the clamp and arranged as claimed).
Regarding claims 6 and 7, McAllister discloses a scented substance (porous deodorizer card 78) carried by the reservoir (74) (see para [0054]). The porous deodorizer card (78) is also considered to be ornamentation removably secured to the outer side of the first elongate member (72) as shown in figure 18.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over McAllister as applied to claim 1 above, and further in view of Ahrens et al. (DE 19637034 A1) (hereinafter “Ahrens”).
	Regarding claim 4, McAllister is set forth above with regards to claim 1 above but does not appear to disclose the second elongate member shaped as recited in claim 4.   
	Ahrens discloses a device for deodorizing a toilet wherein the device comprises a clip (8) for securing to the toilet and a bellows structure for delivering a deodorizing fluid (see Derwent abstract).   The clip (8), as shown in figure 1, has an arm comprising the shape recited in present claim 4 for attaching to the toilet cistern.   
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shape of the second elongate member (80) of McAllister to comprise: a first angled portion connected directly to the transverse member at a first end of the first angled portion, wherein the first angled portion extends downwardly from the transverse member and forms an acute angle between the transverse member and the inner side of the second elongate member; a straight portion having a first end connected directly to a second end of the first angled portion, which opposes the first end of the first angled portion, wherein the straight portion forms a reflex angle between the first angled portion and the inner side of the straight portion; and a second angled portion having a first end connected directly to a second end of the straight portion, which opposes the first end of the straight portion, wherein the second angled portion forms a reflex angle between the second angled portion and the inner side of the straight portion, as taught by the arm of clip (8) in Ahrens, to yield the predictable result of attaching and securing the device to a differently shaped object such as a cistern of a toilet to deodorize the toilet with each flush.  
Furthermore, changing the shape of the arms of the clip to another known shape is a mere design choice which a person of ordinary skill in the art would have been obvious absent persuasive evidence that the particular configuration of the claimed clip was significant (see MPEE 2144.04)	.

	Therefore, it would have been obvious to one of ordinary skill in the art, before the effectively filing date of the claimed invention, to further modify McAllister and place the grips (58) on the straight portion of the second elongate member as the straight portion is the surface of the clip the contacts the surface of the cistern as shown in figure 1 of Ahrens, to yield the predictable result of increasing the coefficient of friction between the surfaces of the clip and the item secured between the elongate members.  

7.	Claims 7, 9, and 14, are rejected under 35 U.S.C. 103 as being unpatentable over McAllister as applied to claim 1 above, and further in view of Eisenbraun (USPN 5,735,460).  
	McAllister is set forth above with regards to claim 1 and in the event that it has not been shown with sufficient specificity that McAllister teaches ornamentation removably secured to the outer side of the first elongate member, then this feature would have been obvious in view of Eisenbraun.     Eisenbraun discloses a clip on air freshener assembly (10) that includes a housing (12) containing a fragrant material (30) and a removable picture frame cover (32) (removable by clips 46 which are considered the claimed first connector comprising a mounting portion) attached to the exterior via apertures (48) (apertures 48 are considered to be the claimed second connector comprising an opening) (see figure 1-2, col. 2, line 35 to col. 3, line 6).  
.   

8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McAllister in view of Eisenbraun as applied to claim 7 above, and further in view of DiNello et al. (US 2013/0062489 A1) (hereinafter “DiNello”). 
McAllister in view of Eisenbraun is set forth above with regards to claim 7 but does not appear to disclose the specific structure of the picture frame that comprises: a first opening adapted to receive the material and having a length greater than a width of the material; and a second opening adapted to having a perimeter smaller than a perimeter of the material and adapted to display the decoration therethrough. Therefore, it would have been necessary and thus obvious to look to the prior art for conventional frames attached to clips.
DiNello provides this conventional teaching showing that it is known in the art to use a picture frame attached to clip, wherein the frame includes a first opening (side slot; fig. 8) for inserting a photograph and a second opening (opening in front of frame 68) having a perimeter smaller than a perimeter of the photograph and adapted for display (see fig. 8; para [0040]-[0041]). 
Therefore, it would have been obvious to one having ordinary skill in the art , before the effective filing date of the claimed invention, to use a picture frame having a first opening adapted to receive the material and having a length greater than a width of the material; and a second opening adapted to having a perimeter smaller than a perimeter of the material and adapted to display the .  

9.	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over McAllister as applied to claim 1 above, and further in view of Spector (USPN 4,523,870).
McAllister is set forth above with regards to claim 1 above but does not appear to disclose a reservoir having the structure recited in present claims 15-17. 
Spector discloses an air freshener cartridge and holder assembly that includes a clip for attaching to air vents (see figs. 1-3).   The holder (11) is a reservoir that comprises: a base having a first side edge, a second side edge, which opposes the first side edge, a front edge, and a back edge; a front side secured to the front edge and extending upwardly from the base; a back side secured to the back edge and extending upwardly from the base; a first side secured to the first side edge, the front side, and the back side and extending upwardly from the base; and a second side secured to the second side edge, the front side, and the back side and extending upwardly from the base; wherein the base, front side, back side, first side, and second side define a cavity (space inside holder 11), and wherein the first side comprises a plurality of openings (11s) through an entirety of a thickness of the first side; and wherein the second side comprises a plurality of openings (11s) through an entirety of a thickness of the second side (see figures 1-4; col. 3, lines 13-65).  The cartridge (10) provides a cover (cap 14) which is carried by the reservoir (holder 11) and cooperatively formed with the reservoir to enclose the cavity.
This holder (11) and cartridge (10) combination provides the ability to move the cartridge (10) between and active and inactive state to control emission of the fragrance (see col. 3, lines 35-65).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of McAllister and replace the reservoir/scented substance combination with a removable cartridge and holder structure as taught by Spector in order to .  

10.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McAllister in view of Eisenbraun (USPN 5,735,460).  
Regarding claim 18, McAllister discloses (figures 14 and 18; para [0045]-[0054]) an ornamental clip (clamp 70) comprising: a first elongate member (72) having an inner side and an opposing outer side; a second elongate member (80) having an outer side and an opposing inner side facing the inner side of the first elongate member; a transverse member (bridging member connecting sides 72 and 80) having a first end connected directly to a first end of the first elongate member (72) and a second end connected directly to a first end of the second elongate member (80); and a reservoir (bracket 74 forms a reservoir) affixed to the second end of the first elongate member (72) (see fig. 18).  McAllister discloses a scented substance (porous deodorizer card 78) carried by the reservoir (74) (see para [0054]).  The clip (clamp 70) of McAllister having the first elongate member (72), the second elongate member (80), and the transverse member are cooperatively sized and positioned to form an interference fit with a picture frame when a picture frame of corresponding size is positioned between the first and second elongate members (see fig. 18 – the shape of the clip (clamp 70) provides the ability to form an interference fit with a picture frame when installed on a picture frame having a thickness that corresponds to the width of the gap between members 72 and 80).
	McAllister does not appear to disclose ornamentation removably secured to the outer side of the first elongate member.  Eisenbraun discloses a clip on air freshener assembly (10) that includes a housing (12) containing a fragrant material (30) and a removable picture frame cover (32) (removable by clips 46 which are considered the claimed first connector comprising a mounting portion) attached to 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of McAllister and include a removably secured ornamentation to the first elongate member using first and second connectors arranged as claimed, such as the picture frame and securing connectors taught by Eisenbraun, in order to provide a decorative aspect to the deodorizing device.   

11.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over McAllister in view of Eisenbraun as applied to claim 18 above, and further in view of DiNello.
McAllister in view of Eisenbraun is set forth above with regards to claim 18 but does not appear to disclose the specific structure of the picture frame that comprises: a first opening adapted to receive the material and having a length greater than a width of the material; and a second opening adapted to having a perimeter smaller than a perimeter of the material and adapted to display the decoration therethrough. Therefore, it would have been necessary and thus obvious to look to the prior art for conventional frames attached to clips.
DiNello provides this conventional teaching showing that it is known in the art to use a picture frame attached to clip, wherein the frame includes a first opening (side slot; fig. 8) for inserting a photograph and a second opening (opening in front of frame 68) having a perimeter smaller than a perimeter of the photograph and adapted for display (see fig. 8; para [0040]-[0041]). 
Therefore, it would have been obvious to one having ordinary skill in the art , before the effective filing date of the claimed invention, to use a picture frame having a first opening adapted to receive the material and having a length greater than a width of the material; and a second opening .  

Allowable Subject Matter
12.	Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, alone or in combination, fails to teach or suggest, in the claimed environment, a first elongate member that further comprises: a first straight portion, having a first end and a second end, which opposes the first end, wherein the first end of the first straight portion connects directly to the first end of the transverse member, wherein the first straight portion extends downwardly from the transverse member and forms a right angle between the transverse member and the inner side of the first straight portion; a first angled portion having a first end and a second end, which opposes the first end, wherein the first end of the first angled portion connects directly to the second end of the first straight portion, wherein the first angled portion forms an obtuse angle between the first straight portion and the inner side of the first angled portion; a second straight portion having a first end and a second end, which opposes the first end, wherein the first end of the second straight portion connects directly to the second end of the first angled portion, wherein the second straight portion forms a reflex angle between the first angled portion and the inner side of the second straight portion; and a second angled portion having a first end and a second end, which opposes the first end, wherein the first end of the second angled portion connects directly to the second end of the second straight portion, wherein the second . 
The prior art of Ahrens and McAllister both disclose clips with arms of various structure but neither teaches or suggests the shape and structure recited in present claim 10.  Claims 11-13 would be allowable for the same reasons above as applied to claim 10 by virtue of claim dependency.  

13.	Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, fails to teach or fairly suggest the combination of structural elements recited in independent claim 20.  The closest prior art to the claimed invention is McAllister and Eisenbraun (both of record).   McAllister and Eisenbraun both discloses clip on air fresheners having removable ornamentation as discussed in the above rejection, but do not teach or suggest the specific structure of the claimed clip or the arrangement of the reservoir and ornamentation on the clip.   Therefore, claim 20 is allowable over the prior art.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1796